Citation Nr: 0605411	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  97-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Columbia, South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for the service-connected left knee disability manifested 
by patellofemoral pain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1992 to 
October 1995.  

By a rating action in February 1997, the RO granted 
service connection for left knee disability and assigned 
a noncompensable rating, effective on December 26, 1996.  

By a rating action in June 1999, the RO assigned a 10 
percent rating for the veteran's service-connected left 
knee disability; however, it retained the effective date 
of December 26, 1996.  

In November 2004, the Board of Veterans' Appeals (Board) 
confirmed and continued the 10 percent rating for the 
service-connected left knee disability.  

In September 2005, pursuant to a Joint Motion by the 
veteran and VA, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's November 2004 
decision and remanded the matter to the Board for 
compliance with the instructions in the Joint Motion.  



REMAND

In the Joint Motion, the parties concluded that an April 
2004 VA orthopedic examination had been inadequate for 
rating purposes, because the examiner had failed to 
comply with instructions to note an October 2002 letter 
from the veteran's employer.  

The Joint Motion further stated that the employer's 
letter had provided some evidence that the veteran's left 
knee disability interfered with his employment.  

The Joint Motion noted, however, that, in its November 
2004 decision, the Board had not discussed 
appropriateness of a possible extraschedular evaluation.  
38 C.F.R. § 3.321(b) (2005).  

In addition to the foregoing, the Board notes that the 
RO's February 1997 decision which granted service 
connection for the left knee disability and was an 
initial rating award.  

When an initial rating award is at issue, a practice 
known as "staged" ratings may apply.  That is, at the 
time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  The RO should undertake to 
schedule the veteran for a VA 
examination to determine the current 
extent of his service-connected left 
knee disability manifested by 
patellofemoral pain.  All indicated 
tests and studies must be performed, 
and any indicated consultations must 
be scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, be 
reviewed.  

In performing the examination, the 
examiner must address/set forth the 
following:

a.  The range of left knee 
flexion in degrees.

b.  The range of left knee 
extension in degrees.

c.  Whether the veteran's 
service-connected left knee 
disability is manifested by 
recurrent subluxation or lateral 
instability; and, if so, the 
degree of impairment (slight, 
moderate, severe) associated 
with such manifestations.  

d.  Describe the extent of any 
incoordination, weakened 
movement, and/or excess 
fatigability associated with the 
veteran's service-connected left 
knee disability.  

e.  Identify objective evidence 
of any pain or functional loss 
due to pain associated with the 
veteran's service-connected left 
knee disability.  

f.  Express an opinion as to 
whether there would be 
additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups), 
and, if feasible, express this 
in terms of additional degrees 
of limitation of motion during 
flare-ups.  If this is not 
feasible, the examiner must so 
state.  

g.  Distinguish the 
manifestations of the veteran's 
service-connected left knee 
disability from any other left 
knee disability found to be 
present.  

h.  Express an opinion, with 
complete rationale, as to the 
effect, if any, of the veteran's 
service-connected left knee 
disability on his employment.  
This should include, but is not 
limited to, an opinion as to 
whether such disability, by 
itself, precludes the veteran 
from obtaining/retaining 
substantially gainful 
employment.  In expressing his 
or her opinion, the examiner 
must address the manifestations 
of the veteran's left knee 
disability set forth in an 
October 2002 letter from the 
veteran's employer.

2.  When all of the actions requested 
in part 1 have been completed, 
undertake any other indicated 
development and then readjudicate the 
issue of an initial rating in excess 
of 10 percent for the service-
connected left knee disability, 
manifested by patellofemoral pain.  

In readjudicating the issue, consider 
the following:

a.  The potential for "staged 
ratings" set forth in 
Fenderson.  

b.  The potential for an 
extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  

If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  The 
veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

